Citation Nr: 1626933	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a bilateral arm disorder, claimed as nerve pain in both arms extending to the hands.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1964 to June 1966 with additional service in the U.S. Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for migraine headaches, bilateral hearing loss, tinnitus, and bilateral arm pain.

A hearing was held in April 2010, in St. Petersburg, Florida, before Steven Cohn, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2014).  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the case for further development in July 2010.  

The Veteran was informed by the Board in May 2014 that VLJ Steven Cohn was no longer employed by the Board, and the Veteran decided to testify at another hearing.  Pursuant to the Board's June 2014 remand, a hearing was held in October 2014, in St. Petersburg, Florida, before VLJ Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A.              § 7107(c), (e)(2), and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.
The issues of entitlement to service connection for migraine headaches and for a bilateral arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left ear hearing loss was incurred in service.

2. The Veteran's tinnitus was incurred in service.

3. Right ear hearing loss was not shown in service or for many years thereafter, and the Veteran's current right ear hearing loss is not otherwise related to or the result of active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A predecisional letter, sent in September 2007, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claims.

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service treatment records and lay statements.  The Veteran was given the opportunity to present evidence and testimony at two hearings before the Board, and transcripts of those proceedings are associated with the claims file.  

Additionally, the Veteran received VA examinations in December 2007 and February 2011.  The February 2011 examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Board notes that the actions requested in the prior remands have          been undertaken to the extent possible.  Additional VA treatment records were obtained and the Veteran was afforded another VA examination and another hearing before a VLJ at the RO.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under section 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for  a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

The Veteran contends that his current bilateral hearing loss and tinnitus 
are the result of exposure to excessive noise from firing large ship guns as a Gunner's Mate without using hearing protection during service.  He testified that his tinnitus has continued since service, and that his hearing loss started right after his separation from service and has continued since.  The Veteran also testified that after service he worked in the dietary department and then in shipping and receiving at a warehouse, but denied that he was exposed to noise in those positions. 

In light of the above, the Board finds that the Veteran was exposed to acoustic trauma during service.  In addition, the evidence establishes the presence of a current hearing loss disability in both ears during the pendency of the claim.  Specifically, on the December 2007 VA examination, audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
45
45
LEFT
25
35
35
55
50

Thus, a current hearing loss disability in both ears pursuant to 38 C.F.R. § 3.385 is established.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied when a claimant has a disability at the time the claim is filed or during the pendency of that claim, and service connection may be granted even though the disability resolves prior to adjudication of the claim).  Current tinnitus is also established, as the December 2007 and February 2011 VA examiners noted the Veteran's reports of tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002) (when a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation).  Therefore, the remaining inquiry is whether the conditions are related to service.  

The Veteran's STRs do not include any reports, diagnosis, or treatment of hearing loss or tinnitus at any time during service.  The first audiometric testing results of record come from the Veteran's June 1966 separation examination.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Unless otherwise noted, service department testing results dated October 31, 1967, or earlier, are assumed to be in ASA units. In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. The results of the Veteran's June 1966 audiometric testing puretone



thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
20
15
15
10
10
LEFT
20
15
15
25
20
25

The claims file contains a record of audiometric testing conducted at the Tampa VA Hospital (VAH).  It was associated with the Veteran's claims file in January 2007, but the date on the Audiological Evaluation itself is not readable.  However, a Consultation Sheet referring to an audiological evaluation is dated in December 1993.  The VA audiologist noted that the Veteran did not note hearing loss and that tests showed hearing within normal limits for all test frequencies, left and right, and for speech discrimination.  Pure tone thresholds, in decibels, were as follows:

	



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
5
15
20
15
LEFT
5
5
5
20
25
15

As previously noted, the Veteran underwent another VA audiological examination in December 2007.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
45
45
LEFT
25
35
35
55
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

During that examination, the Veteran reported that he has had tinnitus for over 40 years and that he currently works in shipping and receiving at the Tampa VA, where he is exposed to noise from forklifts and trucks.  He stated that he does not wear hearing protection at work.  Based on the rationale that the STRs showed normal hearing upon discharge, the examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of acoustic trauma while serving in the military. 

The Veteran underwent another VA audiological examination in February 2011.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
30
35
LEFT
10
20
20
40
35

Speech audiometry during this examination revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.

The Veteran reported that after service he was exposed to noise while working as a carpenter for five years and in soda packaging for 1 year without using hearing protection at either job.  He then worked at the VA warehouse for 15 years, a job which exposed him to some noise.  He reported that he was told to use hearing protection after working there for 7 years.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or a result of military noise exposure, noting that the Veteran had normal hearing at discharge from service with no complaints of tinnitus.  The examiner continued that the Veteran's hearing loss was mild and, given that several of his post-service jobs exposed him to some degree of noise without the use of hearing protection, occupational exposure and aging are the more likely causes of his current hearing loss than in-service acoustic trauma.  

After review of the evidence of record, the Board finds that service connection for left ear hearing loss and tinnitus is warranted, but concludes that the preponderance of the evidence is against a finding that his current right ear hearing loss is related to service. 

Turning first to the left ear hearing loss, the Veteran had puretone thresholds of 25 decibels at the high frequencies of 3000 and 6000 Hertz on his June 1966 separation examination, indicating some degree of hearing loss.  See Hensley, 5 Vet App. at 157 (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.). The measurement of 25 decibels in the left ear at 4000 Hertz in December 1993 also indicates some high frequency hearing loss, and the Veteran met the criteria for a hearing loss disability under 38 C.F.R.     § 3.385 during the December 2007 VA examination.  That examination noted hearing loss of 55 decibels at 3000 Hertz. 

Although the Veteran did not meet the criteria for a hearing loss disability during service, competent and credible evidence indicates that some high frequency hearing loss has persisted since service.  Therefore, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's left ear hearing loss was incurred in service.  38 C.F.R. § 3.303(a).  Accordingly, resolving all doubt in his favor, service connection for left ear hearing loss is warranted.  38 U.S.C.A.             § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).

Addressing the tinnitus claim, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr, 21 Vet. App. at 305.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds that the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.  Further, the Veteran's statements also amount to evidence of continuity of symptomatology which would warrant consideration of 38 C.F.R. § 3.303(b), as well as the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

In light of the evidence of record, including the Veteran's competent and credible reports of tinnitus that has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in his favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Turning to the right ear hearing loss, at the outset, the Board observes that in contrast to the left ear, right ear hearing loss was not shown at any frequency on the separation examination, nor was a hearing loss disability shown within one year following discharge from service.  To the contrary, the first audiometric findings of right ear hearing loss come from the December 2007 VA examination.  Thus, service connection based on the presumptive provisions of 38 C.F.R. § 3.303(b) is unavailable.  See Fountain, 27 Vet. App. at 263-264 (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  Thus, competent evidence of a nexus between the current right ear hearing loss and service is required.    

Addressing the nexus evidence, the Board finds that the 2011 VA examiner conducted a comprehensive review of the claims file, including consideration of the Veteran's statements, thereby demonstrating a familiarity with the Veteran's pertinent medical and lay history.  Additionally, the examiner addressed pertinent facts, including lay statements, and medical principles, and clearly explained why the Veteran's right ear hearing loss is more likely attributable to his post-service occupational noise exposure and aging rather than to military service.  His opinion is supported by the evidence of record, including the Veteran's reported post-service occupational noise exposure.  Although the Veteran testified that he was not exposed to loud noises while working in the VA warehouse, the Board finds this statement to be less probative of his working conditions than his report to the 2007 examiner that was exposed to noise from forklifts and trucks, and his statement to the 2011 examiner that he was exposed to some noise in his position.  Specifically, the Board finds the Veteran's account that he was exposed to noise at the warehouse very credible, in light of his statement that he was told to wear hearing protection while working there.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Therefore, the Board affords the 2011 examiner's conclusion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent opinion of record linking his right ear hearing loss to service. 

The Board acknowledges that the Veteran is competent to describe events that occurred during service and his symptomatology regarding his perceived hearing loss.  The Veteran and his wife expressed that since service the Veteran has difficulty hearing conversations and the television, and often speaks loudly and has to be reminded to lower his voice.  However, neither the Veteran nor his wife are shown to possess any medical or audiological expertise; thus, their opinions as to the etiology of hearing loss do not constitute competent medical evidence.  In this regard, hearing loss can have many causes and determining the existence and etiology of hearing loss requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the contemporaneous service treatment records and the opinion of the 2011 VA examiner to be significantly more probative than the Veteran and his wife's lay assertions as to the onset and etiology of the Veteran's current right ear hearing loss. 

As there is no competent evidence establishing right ear hearing loss in service or for many years thereafter, and no probative medical opinion linking the current right ear hearing loss to service, the Board finds that the preponderance of the evidence is against the claim, and service connection for right ear hearing loss is denied.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.


REMAND

Reasons for remand: to send additional VCAA notice; to obtain outstanding service personnel records, service treatment records, and private medical records; and to provide an additional VA examination.

The Veteran testified during his October 2014 hearing that he served in the United States Navy Reserve from 1977 to 1979.  He identified the Navy Construction Battalion unit with which he served as "O14," and stated that it was currently stationed at MacDill Air Force Base.  The only DD 214 provided in the claims file indicates a period of active duty from July 1964 to June 1966.  Other service personnel records indicate that the Veteran participated in the Selected Reserve beginning in August 1975, and again in August 1977 as a member of "CB 14 Det. 434, NRC, Tampa FL," agreeing to serve until August 1979.  Service treatment records in the claims file cover the period from July 1962 until August 1968, but do not include any records from 1975 to 1979.  The Veteran testified that treatment records from his time in the Navy Reserve may be relevant to his claims for migraine headaches and a bilateral arm disorder.  
The Board finds that a remand is required in order for the AOJ to seek the Navy Reserve medical treatment records identified by the Veteran.  In addition, the Veteran's complete Navy Reserve service personnel records should be requested.  If the AOJ determines that those records are unavailable, the AOJ must make a formal finding of unavailability. 

Additionally, the Veteran has not been provided with Veterans Claims Assistance Act (VCAA) notice advising him of the requirements for a service connection claim based on active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or other Reserve service.  Such should be provided on remand.  

During his October 2014 hearing, the Veteran indicated that his family doctor, Dr. Davis, was treating him with injections of gabapentin for a protruding nerve root on his spine, and that these injections also helped relieve his migraine headaches.  Records from Dr. Davis are not associated with the claims file and should be requested.

Finally, an additional VA examination is needed for the Veteran's bilateral arm claim.  The Veteran testified that his bilateral arm symptoms included numbness, tingling and freezing, and the Veteran agreed with his representative's assertion that his condition was similar to peripheral neuropathy.  VA treatment records reflect a September 1989 complaint of left shoulder pain, an August 1997 report of neck and right shoulder pain from pulling a cart, with the same injury 3-4 years ago, and a September 2001 report of cramping in both hands lasting one month.  While the Veteran was afforded a shoulder and arm conditions examination in September 2011, the examiner did not consider whether a neurological condition was present.  Once VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  See Barr, 21 Vet. App. at 311.  Therefore, the Veteran should be scheduled for a peripheral nerve examination.  

Accordingly, the case is REMANDED for the following actions:

1. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran of the requirements for substantiating a claim for service connection based on ACDUTRA or INACDUTRA service.  

2. Request verification of the dates of the Veteran's service in the Unites States Navy Reserve, claimed as spanning 1975 to 1979, to include verification of the dates of any periods of ACDUTRA and INACDUTRA  All requests and responses, positive and negative, should be associated with the claims file.  

3. Then, request the Veteran's complete Navy Reserve personnel and treatment records from any appropriate sources, including the National Personnel Records Center (NPRC), the Naval Reserve Center (NRC) Tampa, Florida, and the Naval Reserve Construction Battalion 14 at MacDill Air Force Base.  Such records should cover the period from August 1975 through August 1979.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran and his representative should be notified of any action taken.  All efforts to obtain these records should be memorialized in the claims file, and negative responses should be documented.  If it is determined that those records are unavailable, make a formal finding of the unavailability and document all attempts made to obtain alternative records.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

4. Ask the Veteran to provide a completed release form for Dr. Davis.  After securing the necessary release, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

5. Then, schedule the Veteran for a peripheral nerve examination.  The claims file must be reviewed in conjunction with the examination.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should provide the following opinions:

a. Based upon the examination results and review of the record, the examiner should identify all arm and shoulder disabilities, to include peripheral nerve disabilities, currently present, or present since the pendency of the claim (since July 2007).

b. For any disabilities identified, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any such disability is causally related to service.  

A rationale for the opinion must be provided, to include consideration of the following:

* The Veteran's report that his arm pain was caused by firing .50 caliber guns during service.

* The September 1989 complaint of left shoulder pain. 

* The August 1997 report of neck and right shoulder pain from pulling a cart, and that he had the same injury 3-4 years ago. 

* The September 2001 report of cramping in both hands lasting one month. 

If an examiner cannot provide an opinion without resorting to speculation, he/she should explain why   an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

6. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


